DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10 November 2020 has been entered.  Claims 1-20 are pending.
The previous objection of claim 14 has been withdrawn in light of Applicants’ amendment filed 10 November 2020.
This action is non-final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8, the recitation “a mechanical firmness in range of 6.5 to 12 Kg.s.” renders the claim indefinite.  It is not clear what rheological measurement is associated with the units of Kg.s. or how the value is obtained.   Note, the units of “mechanical firmness” recited in claim 6 is not related to units of “firmness” recited in Figure 11 (i.e. Pa).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (WO 00/08951).
Regarding claim 1, Jacobson et al. disclose a food texture base in the form of a cheese sauce comprising a thickener in an amount of about 0.5% to 10% by weight, wherein the thickener is corn starch, fat in an amount of about 4% to about 20% by weight, wherein the fat is food-grade oil such as vegetable oil, soybean oil, olive oil, corn oil, rapeseed oil and canola oil 
Here the claimed moisture content of “about 54%” is considered to include values above and below 54%.  Similarly, the water content disclosed by Jacobson et al. of “about 60% is considered to include values above and below 60%.  Therefore, Jacobson et al. disclose a moisture content overlapping the claimed range.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have chosen an amount of water overlapping the claimed range.

Claims 1-3, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177), as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863).
	Regarding claim 1, Fannon et al. disclose an extended cheese product (i.e. processed cheese product) comprising 3-21% dry blend wherein the dry blend comprising 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water and 30-90% cheese or cheese curds ([0062]-[0071]).
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used 
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1),    
	Regarding claims 2 and 3, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 2 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 3, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
claim 5, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Regarding claims 6 and 7, Fannon et al. disclose all of the claim limitations as set forth above.  Given Fannon et al. disclose an extended cheese product substantially similar in composition to that presently claimed, it necessary follows the cheese product would exhibit a mechanical firmness and contain oil droplets sizes in the ranges presently claimed.
 	Regarding claims 8 and 13, Fannon et al. disclose an extended cheese product (i.e. processed cheese product) comprising 3-21% dry blend wherein the dry blend comprising 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water and 30-90% cheese or cheese curds ([0062]-[0071]).
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully 
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1).
	Given Fannon et al. disclose an extended cheese product substantially similar in composition to that presently claimed, it necessary follows the cheese product would exhibit a mechanical firmness, melt and oil droplet sizes as presently claimed.
    	Regarding claims 9 and 10, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 9 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 10, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be 
Regarding claim 12, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177), as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) as applied to claims 1 and 8, and further in view of Klemaszewski (US 2013/0164430).  
claims 4 and 11, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose the use of modified starches to replace protein, milk fat and/or cheese in extended cheese products, the reference is silent with respect to granule size.
Klemaszewski teaches the use of modified starch, e.g. n-octenyl succinic anhydride (nOSA) substitute or oxidized, to replace some or all fat in dairy products, including cheese ([0004],[0006]).  Klemaszewski teaches the size of the starch granules useful for the invention is about 10 to 100 microns ([0006]).  Kelmaszewski teaches the large starch granules can be substitute for much smaller homogenized milkfat particles in dairy products with a resulting smooth textures and without significant loss in viscosity or creaminess ([0006]). 
Fannon et al. and Klemaszewski are combinable because they are concerned with the same field of endeavor, namely processed cheese products comprising modified starches.  It would have been obvious to have used modified starch with granules sizes ranging from 10 to 100 microns, as taught by Klemaszewski in the extended cheese product of Fannon et al to obtain a cheese product with smooth texture and creaminess.   In the case where the claimed ranges overlap or lie inside ranged disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177) in view of Merrill et al. (US 2005/0249853), and as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) 
	Regarding claim 14, Fannon et al. disclose a method of preparing an extended cheese product (i.e. process recipe cheese product) comprising the steps comprising blending  3-21% 
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1).
	While Fannon et al. disclose blending or mixing a dry blend, fat, water and cheese curds together, the reference is silent with respect to shear.

	Both Fannon et al. and Merrill et al. teach methods of making process cheese products, comprising forming a slurry of the ingredients and cooking the slurry. It would have been obvious to shear either the initial mixture or the cooked mixture of Fannon et al. because Merrill et al. teach that a shearing step performed on either a cooked mixture or a slurry prior to cooking was suitable for preparing a processed cheese mixture composition that forms a desirable final cheese product. 
	Regarding claim 15, modified Fannon et al. disclose all of the claim limitations as set forth above.  Given that Merrill et al. teach that shearing reduces particle size [0039] as well as embodiments wherein the final cheese product has no “oiling off” (Tables 2-3), one having ordinary skill in the art would have expected the method of Fannon et al. as modified by Merrill et al. to produce a final cheese product wherein at least 40% of the oil droplets are smaller than 10 micrometers. 
	Regarding claim 16, modified Fannon et al. disclose all of the claim limitations as set forth above.  Given the combination of Fannon et al. and Merrill disclose an extended cheese product substantially similar in composition and made by a similar process to that presently claimed, it necessary follows the cheese product would exhibit a mechanical firmness and melt as claimed.
Regarding claims 17 and 18, modified Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 17 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 18, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
Regarding claim 20, modified Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177) in view of Merrill et al. (US 2005/0249853), and as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) as applied to claim 14, and further in view of Klemaszewski (US 2013/0164430).  
Regarding claim 19, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose the use of modified starches to replace protein, milk fat and/or cheese in extended cheese products, the reference is silent with respect to granule size.
Klemaszewski teaches the use of modified starch, e.g. n-octenyl succinic anhydride (nOSA) substitute or oxidized, to replace some or all fat in dairy products, including cheese ([0004],[0006]).  Klemaszewski teaches the size of the starch granules useful for the invention is about 10 to 100 microns ([0006]).  Kelmaszewski teaches the large starch granules can be substitute for much smaller homogenized milkfat particles in dairy products with a resulting smooth textures and without significant loss in viscosity or creaminess ([0006]). 
Fannon et al. and Klemaszewski are combinable because they are concerned with the same field of endeavor, namely processed cheese products comprising modified starches.  It would have been obvious to have used modified starch with granules sizes ranging from 10 to 100 microns, as taught by Klemaszewski in the extended cheese product of Fannon et al to obtain a cheese product with smooth texture and creaminess.   In the case where the claimed ranges overlap or lie inside ranged disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).


Response to Arguments
Applicants’ arguments filed 10 November 2021 have been fully considered but they are not persuasive.
Jacobson et al. (WO 00/08951)-
	Applicants submit Jacobson et al. is generally directed to a food base, such as a cheese sauce, that can be used in other foods.  Applicants submit “[s]uch a cheese sauce is entirely different from process cheese, as described above.”  Specifically Applicants argue “[t]his amount of moisture is vastly different from that found in the amended claims and would not result in a firm product that would be able to hold a shape at room temperature.”
	Now, Jacobson et al. is only applied to the rejection of claim 1.  Claim 1 does not require a processed cheese product having any specific “firmness” or other rheological properties.  Moreover, as set forth above, Jacobson et al. disclose a product having a moisture content overlapping the amount presently claimed.  
Fannon et al. (US 2013/0122177)-
	See new grounds of rejection set forth above.
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796